


EXHIBIT 10.35

        November 4, 2004

Humberto Reyes
1635 Brownsboro Hwy
Eagle Point, OR 97524

Re:    Offer of Employment by Cepheid

Dear Humberto:

        I am very pleased to confirm our offer to you of employment with Cepheid
(the "Company") subject to approval of the Compensation Committee of the Board
of Directors. You will report to me in the position of Senior Vice President,
Operations. This offer is contingent on the successful completion of background
and credit checks. The terms of our offer and the benefits currently provided by
the Company are as follows:

        1.    Starting Salary.    Your starting salary will be $250,000.00 per
year and will be subject to annual review.

        2.    Benefits.    In addition, you will be eligible to participate in
regular health insurance, bonus and other employee benefit plans established by
the Company for its employees from time to time.

        3.    Moving Expenses.    The Company will reimburse your reasonable
moving expenses and transportation costs associated with your move to the
Sunnyvale, CA area, according to the schedule provided in Exhibit A. Should you
voluntarily resign your position with the Company within twelve (12) months of
your employment start date, you will be required to repay these monies on a
pro-rata basis within one month of the date your employment terminates. The
Company shall have the right to offset such amounts against other payments due
to you that are not wages (e.g., expense reimbursements).

        4.    Change of Control.    The Company will offer you the change of
control benefits detailed in Exhibit B effective with your date of hire.

        Except as provided below, the Company reserves the right to change or
otherwise modify, in its sole discretion, the preceding terms of employment, as
well as any of the terms set forth herein at any time in the future.

        5.    Confidentiality.    As an employee of the Company, you will have
access to certain confidential information of the Company and you may, during
the course of your employment, develop certain information or inventions that
will be the property of the Company. To protect the interests of the Company,
you will need to sign the Company's standard "Employee Invention Assignment and
Confidentiality Agreement" as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other person or organization in competing with the Company
or in preparing to engage in competition with the business or proposed business
of the Company. You represent that your signing of this offer letter,
agreement(s) concerning stock options granted to you, if any, under the Plan (as
defined below) and the Company's Employee Invention Assignment and
Confidentiality Agreement and your commencement of employment with the Company
will not violate any agreement currently in place between yourself and current
or past employers.

--------------------------------------------------------------------------------



        6.    Options.    We will recommend to the Compensation Committee of the
Board of Directors of the Company that you be granted the opportunity to
purchase up to 135,000 shares of Common Stock of the Company under our 1997
Stock Option Plan (the "Plan") at the closing fair market value of the Company's
Common Stock at the end of business on the day the Compensation Committee
approves your grant, or your first day of employment, whichever is later. The
shares you will be given the opportunity to purchase will vest at the rate of
twenty-five percent (25%) at the end of your first anniversary with the Company,
and an additional 1/48 of the total number of shares per month thereafter, so
long as you remain employed by the Company. However, the grant of such options
by the Company is subject to the Compensation Committee's approval and this
promise to recommend such approval is not a promise of compensation and is not
intended to create any obligation on the part of the Company. Further details on
the Plan and any specific option grant to you will be provided upon approval of
such grant by the Compensation Committee.

        7.    At Will Employment.    While we look forward to a long and
profitable relationship, should you decide to accept our offer, you will be an
at-will employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without cause. Any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective. Further, your participation in
any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time. Any modification or
change in your at will employment status may only occur by way of a written
employment agreement signed by you and the Chief Executive Officer of the
Company.

        8.    Authorization to Work.    Please note that because of employer
regulations adopted in the Immigration Reform and Control Act of 1986, within
three (3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office.

        9.    Insider Trading Policy.    Your continued employment is also
contingent upon reading and signing the enclosed Insider Trading Policy.

        10.    Acceptance.    This offer will remain open until November 12,
2004. If you decide to accept our offer, and I hope you will, please sign the
enclosed copy of this letter in the space indicated and return it to me. Your
signature will acknowledge that you have read and understood and agreed to the
terms and conditions of this offer letter and the attached documents, if any.
Should you have anything else that you wish to discuss, please do not hesitate
to call me.

        We look forward to the opportunity to welcome you to the Company.

  Very truly yours,
 
   

--------------------------------------------------------------------------------

John L. Bishop
Chief Executive Officer

2

--------------------------------------------------------------------------------



        I have read and understood this offer letter and hereby acknowledge,
accept and agree to the terms as set forth above and further acknowledge that no
other commitments were made to me as part of my employment offer except as
specifically set forth herein.


    

--------------------------------------------------------------------------------

Humberto Reyes
 
Date signed:
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

Start Date      

3

--------------------------------------------------------------------------------


